Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The effective filing date of this application is September 29, 2020. This Office Action is in response to the application filed September 29, 2020. This office action is a FIRST-ACTION ALLOWANCE. 
EXAMINER’S AMENDMENT
For purposes of compact prosecution (MPEP § 2103), an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee:
AMENDMENT TO THE CLAIMS
Claim 4 is amended as follows to correct a presumed typographical error:
4.  (Currently-Amended)  The method of claim 3, wherein one of the plurality of protrusions overlaps the at least one inclined step area.

Claim 6 is amended as follows for proper antecedent basis:
6.  (Currently-Amended)  The method of claim 1, wherein an upper surface of the densified capping insulating layer comprises a first surface and a second surface at a lower level than the first surface, and
an uppermost end of the first surface is higher by a first height than an upper surface of the uppermost layer of the stacked structure.
AMENDMENT TO THE TITLE OF THE SPECIFICATION
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (See MPEP 606.01). As such, Examiner has amended the title as follows: 
A PLANARIZATION METHOD OF A CAPPING INSULATING LAYER, A METHOD OF FORMING A SEMICONDUCTOR DEVICE USING THE SAME, AND A SEMICONDUCTOR DEVICE FORMED THEREBY


AMENDMENT TO THE SPECIFICATION
FIG. 12B of the drawings fails to comply with 37 CFR 1.84(p)(5) because it include the following reference character not mentioned in the description: “70”. Examiner notes reference character “70” denotes a bit line. As such, Examiner has amended paragraph [00106] of the specification as follows so that FIG. 12B complies with 37 CFR 1.84(p)(5):
[00106]   On the stacking area 15A1 of the stacked structure 15’ , the third upper insulating layer 62, and a bit line contact plug 67 penetrating through the second upper insulating layer 53 and being electrically connected to the vertical memory structure 39, may be formed. A bit line 70 may be formed on the bit line contact plug 67.
  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claimed Invention and Claim Interpretation
To further the goal of compact prosecution (37 CFR 1.104(a)(1); See also MPEP § 2173.06), Examiner has interpreted the claims using the broadest reasonable interpretation consistent with the specification (MPEP § 904.01; MPEP § 2106 Section II; See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See also MPEP § 2111 - § 2116.01 for pertinent case law). Note the prior art has been searched in light of both the disclosed invention and the claimed invention (MPEP § 904).

Allowable Subject Matter
Claims 1-8, 11 – 13, 26, 27; Claims 14 – 18; and Claims 19, 20 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose nor render obvious, either alone or in combination, a method as recited, respectively, by independent Claims 1, 14, and 19, including steps of 
forming a stacked structure on a first region of a substrate, the stacked structure including a stacking area and a stepped area adjacent to the stacking area and including a plurality of first layers and a plurality of second layers stacked alternately with the plurality of first layers in a vertical direction that is perpendicular to an upper surface of the substrate, the plurality of second layers being arranged in a stepped shape in the stepped area; 
forming a capping insulating layer on the stacked structure and on a second region of the substrate adjacent to the first region of the substrate, the capping insulating layer including a first capping region including a first upper surface, a second capping region including a second upper surface at a lower level than the first upper surface; 
patterning the capping insulating layer to form a plurality of protrusions spaced apart from each other in a horizontal direction on the first region of the substrate, the horizontal direction being parallel to the upper surface of the substrate, and at least one of the plurality of protrusions overlapping the stepped area; and 
planarizing the capping insulating layer including the plurality of protrusions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art relevant to Applicant’s claimed invention(s) has been made of record by Applicant in the IDS filed September 29, 2020. Furthermore, the following prior art has been made-of-record by Examiner as relevant to Applicant’s disclosed and/or claimed invention:
PARK et al. (US 2004/0005518 A1) teaches a method for forming a planarized layer on a semiconductor device having a first region 20 (“cell array region”, FIG. 2) and a second region 30 (“peripheral circuit region”, FIG. 2) with concave and convex structures (See ABSTRACT). PARK et al. does not teach nor suggest a planarization method including formation of a plurality of protrusions as recited by Applicant’s claimed invention. Also, KIM et al. (US 2006/0141790 A1) teaches a chemical mechanical polishing method for a substrate having a first layer and a stepped portion (See ABSTRACT; See FIG. 3 – FIG. 5) which includes formation of a plurality of protrusions (“stepped portions”, para [0054]) prior to planarization. KIM et al. does not teach nor suggest that its plurality of protrusions are formed by patterning a capping insulating layer formed over a stacked structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813